IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

A. J., MOTHER OF H. G.,             NOT FINAL UNTIL TIME EXPIRES TO
MINOR CHILD,                        FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-675
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed August 1, 2014.

An appeal from the Circuit Court for Walton County.
W. Howard Laporte, Judge.

Stanley K. Luke, Crestview, and Linda C. Clark of Linda C. Clark, P.A., Tampa,
for Appellant.

Deedra Abernethy, Department of Children and Families, Fort Walton Beach;
Charles Vocelle, Guardian Ad Litem, Defuniak Springs; Kelley Schaeffer,
Guardian Ad Litem Program, Tavares; and Dwight O. Slater, Department of
Children and Families, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, WETHERELL, and MAKAR, JJ., CONCUR.